 



EXHIBIT 10.1
DIRECTOR COMPENSATION
On July 22, 2005, Inter-Tel’s board of directors elected Alexander Cappello as
the Chairman of the Board of Directors of Inter-Tel effective July 23, 2005.
Inter-Tel also revised its director compensation on this same date to provide a
quarterly stipend to the new non-employee Chairman of the Board. We do not pay
Mr. Mihaylo, who is also an officer of the Company, additional compensation for
his service as a director. During 2005, compensation for each non-employee
director included the following:

          Description   1-1-05 to 9-30-05   After 10-1-05
Each regularly scheduled Board of Directors meeting attended
  $1,500    $1,500 
Quarterly stipend for non-chairman committee members
  6,000    6,000 
Quarterly stipend for compensation committee chairman
  6,500    6,500 
Quarterly stipend for governance and nominating committee chairman
  6,500    6,500 
Quarterly stipend for non-employee chairman of the board of directors
  —    10,500 
Quarterly stipend for audit committee chairman
  10,500    10,500 
Each regularly scheduled compensation committee meeting attended
  1,500    1,500 
Each regularly scheduled governance and nominating committee meeting attended
  1,500    1,500 
Each regularly scheduled audit committee meeting attended
  2,000    2,000 
Each special meeting of the Board or committee of the Board, including unanimous
written consents in lieu of board meetings
  1,500    1,500 
Expenses of attending Board and Committee meetings
  As incurred    As incurred
The Company also allows each director to elect to participate in the health
benefit plans each year. Directors are offered participation in the same plans
offered to employees, subject to payment by each electing director at employee
participant rates, plus all applicable co-pays and/or deductibles.
  Participation offered in Company plans   Participation offered in Company
plans
Director continuing education expenses.
  50% of eligible tuition plus expenses   50% of eligible tuition plus expenses
Annual stock option grants to purchase shares of Common Stock, pursuant to the
Company’s Director Stock Option Plan (as amended), at the market price five
(5) business days after the date of the annual Board meeting
  7,500    7,500 

 